                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

TROY EMANUEL BAKER,                          :
        Petitioner                           :
                                             :              No. 1:19-cv-236
               v.                            :
                                             :              (Judge Rambo)
MARK GARMAN, et al.,                         :
       Respondent s                          :

                                  MEMORANDUM

       On February 11, 2019, Petitioner Troy Emanuel Baker (“Petitioner”), an

inmate at the State Correctional Institution Rockview in Bellefonte, Pennsylvania

(“SCI Rockview”) filed a petition for a writ of habeas corpus pursuant to 28 U.S.C.

§ 2254. (Doc. No. 1.) On February 15, 2019, Magistrate Judge Carlson issued a

show cause Order upon Respondent. (Doc. No. 4.) That same day, Magistrate Judge

Carlson issued an Administrative Order, informing Petitioner of the limitations upon

his right to file another habeas petition in the future if his current petition was

considered on the merits by the Court.1 (Doc. No. 5.) Respondent filed a response

to the petition, along with exhibits, on April 12, 2019. (Doc. No. 6.) Petitioner has

neither filed a traverse nor a motion for an extension of time to do so, and the time




1
 This Administrative Order notified Petitioner that if he did not complete and return the attached
Notice of Election on or before February 28, 2019, his petition would be ruled upon pursuant to
28 U.S.C. § 2254. (Doc. No. 5 at 3.) Petitioner never returned the Notice of Election to the Court.
period for filing a traverse has expired.           Accordingly, this matter is ripe for

disposition. For the reasons set forth below, the petition will be denied.

I.     STATEMENT OF THE CASE

       A.     Procedural History

       Following a jury trial that concluded on February 5, 2016, Petitioner was

found guilty of four (4) counts of conspiracy and burglary in the Court of Common

Pleas for Dauphin County, Pennsylvania. Commonwealth v. Baker, No. 454 MDA

2016, 2017 WL 3268500, at *1, 4 (Pa. Super. Ct. Aug. 1, 2017). Petitioner was

sentenced to an aggregate term of six (6) years and eight (8) months to fifteen (15)

years of incarceration. Id. at *1. Petitioner timely filed a direct appeal to the

Superior Court of Pennsylvania, which affirmed his judgment of sentence on August

1, 2017. Id. at *22. On January 23, 2018, the Supreme Court of Pennsylvania denied

Petitioner’s petition for allowance of appeal. Commonwealth v. Baker, 595 MAL

2017, 180 A.3d 738 (Pa. Jan. 23, 2018). Public dockets reflect that Petitioner did

not file a Post Conviction Relief Act (“PCRA”) petition challenging his convictions

and sentence. See Commonwealth v. Baker, Nos. CP-22-CR-0000034-2014 & CP-

22-CR-0002151-2014 (C.C.P. Dauphin Cty).2 Petitioner filed his petition for a writ

of habeas corpus with this Court on February 11, 2019. (Doc. No. 1)


2
  A district court may take judicial notice of state-court records, as well as its own. Minney v.
Winstead, No. 2:12-cv-1732, 2013 WL 3279793, at *2 (W.D. Pa. June 27, 2013); see also Reynolds
v. Ellingsworth, 843 F.2d 712, 714 n.1 (3d Cir. 1988).
                                               2
      B.     Habeas Claims Presented

      The Court construes Petitioner’s habeas corpus petition as raising the

following claims:

             1. Whether Petitioner is illegally incarcerated without an arrest
                warrant;

             2. Whether the law enforcement officials who arrested Petitioner
                lacked probable cause to stop his vehicle; and

             3. Whether law enforcement officials committed kidnapping, unlawful
                restraint, false imprisonment, criminal conspiracy, and official
                oppression during Petitioner’s arrest.

(Doc. No. 1; see Doc. No. 6 at 4.)

II.   STANDARD OF REVIEW

      A habeas corpus petition pursuant to 28 U.S.C. § 2254 is the proper

mechanism for a prisoner to challenge the “fact or duration” of his confinement.

Preiser v. Rodriguez, 411 U.S. 475, 498-99 (1973). “[I]t is not the province of a

federal habeas court to reexamine state-court determinations on state-law questions.”

Estelle v. McGuire, 502 U.S. 62, 67-68 (1991). Rather, federal habeas review is

restricted to claims based “on the ground that [petitioner] is in custody in violation

of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a);

Estelle, 502 U.S. at 67-68; see also Pulley v. Harris, 465 U.S. 37, 41 (1984); Johnson

v. Rosemeyer, 117 F.3d 104 (3d Cir. 1997).




                                          3
III.   DISCUSSION

       It is first necessary to determine whether Petitioner’s claims presented in his

habeas petition are cognizable in a federal habeas proceeding and whether they have

been exhausted in the state courts and, if not, whether the circumstances of his case

are sufficient to excuse his procedural default.

       Under 28 U.S.C. § 2254(b), a state prisoner must exhaust available state court

remedies before seeking federal habeas corpus relief.          To comply with the

exhaustion requirement, a state prisoner first must have fairly presented his

constitutional and federal law issues to the state courts through direct appeal,

collateral review, state habeas proceedings, mandamus proceedings, or other

available procedures for judicial review. See, e.g., Castille v. Peoples, 489 U.S. 346,

351 (1989); Doctor v. Walters, 96 F.3d 675, 678 (3d Cir. 1996), abrogated on other

grounds by Beard v. Kindler, 558 U.S. 53 (2009); Burkett v. Love, 89 F.3d 135, 137

(3d Cir. 1996). Moreover, a petitioner must present every claim raised in the federal

petition to the state’s trial court, intermediate appellate court, and highest court

before exhaustion will be considered satisfied. O’Sullivan v. Boerckel, 526 U.S.

838, 845 (1999). The petitioner has the burden of establishing that the exhaustion

requirement has been met. Ross v. Petsock, 868 F.2d 639, 643 (3d Cir. 1989);

O’Halloran v. Ryan, 835 F.2d 506, 508 (3d Cir. 1987).




                                          4
      Exhaustion is not a jurisdictional limitation, however, and federal courts may

review the merits of a state petitioner’s claim prior to exhaustion when no

appropriate state remedy exists. Christy v. Horn, 115 F.3d 201, 206 (3d Cir. 1997);

Doctor, 96 F.3d at 681; Carter v. Vaughn, 62 F.3d 591, 594 (3d Cir. 1995).

Nevertheless, a petitioner shall not be deemed to have exhausted state remedies if he

has the right to raise his claims by any available state procedure. See 28 U.S.C.

§ 2254(c).

      Turning to procedural default, if a petitioner presents unexhausted habeas

claims to a federal court, but state procedural rules bar further state court review, the

federal court will excuse the failure to exhaust and treat the claims as exhausted.

Wenger v. Frank, 266 F.3d 218, 223 (3d Cir. 2001); Lines v. Larkins, 208 F.3d 153,

160 (3d Cir. 2000); see Teague v. Lane, 489 U.S. 288, 297-98 (1989). Although

deemed exhausted, such claims are considered procedurally defaulted. Coleman v.

Thompson, 501 U.S. 722, 749 (1991); Lines, 208 F.3d at 160.

      A federal habeas court cannot review the merits of procedurally defaulted

claims unless the petitioner demonstrates either: (1) “cause” for the procedural

default and “actual prejudice” as a result of the alleged violation of federal law; or

(2) failure to consider the claims will result in a “fundamental miscarriage of

justice.” See McCandless v. Vaughn, 172 F.3d 255, 260 (3d Cir. 1999); Coleman,

501 U.S. at 750; Caswell v. Ryan, 953 F.2d 853, 857, 861-62 (3d Cir. 1992). To


                                           5
satisfy the first exception, a petitioner must show: (1) cause for his failure to raise

his claim in state court; and (2) prejudice to his case as a result of that failure.

Coleman, 501 U.S. at 750. To demonstrate “cause” for a procedural default, the

petitioner must show that something “external” to the defense impeded the

petitioner’s efforts to comply with the state’s procedural rule. Murray v. Carrier,

477 U.S. 478, 488 (1986). Once “cause” has been successfully demonstrated, a

petitioner must then prove “prejudice.” “Prejudice” must be something that “worked

to [petitioner’s] actual and substantial disadvantage, infecting his entire trial with

error of constitutional dimensions.” Id. at 494. Alternatively, a federal court may

excuse a procedural default when the petitioner establishes that failure to review the

claim will result in a fundamental miscarriage of justice. See Werts v. Vaughn, 228

F.3d 178, 192-93 (3d Cir. 2000).

      Respondent contends that all of Petitioner’s claims were not properly

exhausted in state court. Upon review of the record, the Court agrees. To comply

with the exhaustion requirement, Petitioner was required to present all of his federal

habeas claims to the state courts in his direct appeal or in a PCRA proceeding.

Because Petitioner did not raise any of his claims with the state courts prior to filing

his federal habeas petition, the Court must now determine whether Petitioner has any

other available state court remedy through which he can present his unexhausted

claims.


                                           6
      Under the PCRA, a petitioner may file a PCRA petition only if it is filed within

one (1) year of the date the judgment becomes final unless the petitioner alleges facts

that meet of one of the requirements set forth in 42 Pa. Cons. Stat. § 9545(b)(1),

which Petitioner has not. The Supreme Court of Pennsylvania has held that the

PCRA’s timeliness requirements are mandatory and jurisdictional in nature; thus, no

court may properly disregard or alter them in order to reach the merits of the claims

raised in a PCRA petition that is filed in an untimely manner.              See, e.g.,

Commonwealth v. Murray, 753 A.2d 201, 202-03 (Pa. 2000). Petitioner therefore

no longer has the procedural means to raise his claims in the state courts as the

PCRA’s one-year statute of limitations has expired.

      The PCRA’s time limitations are an independent and adequate state law

ground sufficient to invoke the procedural default doctrine for purposes of federal

court review. See Lines, 208 F.3d at 165. As set forth above, the Court may not

review Petitioner’s defaulted claims unless he establishes cause and prejudice or a

fundamental miscarriage of justice. McCandless, 172 F.3d at 260. Petitioner neither

argues cause and prejudice, nor the existence of a fundamental miscarriage of justice.

Consequently, he is not entitled to habeas corpus relief on any of the three grounds

he raises.




                                          7
IV.   CERTIFICATE OF APPEALABILITY

      Pursuant to 28 U.S.C. § 2253(c), unless a circuit justice or judge issues a

certificate of appealability (“COA”), an appeal may not be taken from a final order

in a proceeding under 28 U.S.C. § 2254. A COA may issue only if the applicant has

made a substantial showing of the denial of a constitutional right. 28 U.S.C.

§ 2253(c)(2). “A petitioner satisfies this standard by demonstrating that jurists of

reason could disagree with the district court’s resolution of his constitutional claims

or that jurists could conclude the issues presented are adequate to deserve

encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322 (2003). In

the instant matter, jurists of reason would not find the disposition of Petitioner’s

petition debatable. As such, no COA will issue.

V.    CONCLUSION

      For the foregoing reasons, Petitioner’s petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2254 (Doc. No. 1) will be denied and a COA will not issue.

An appropriate Order follows.



                                                 s/Sylvia H. Rambo
                                                 SYLVIA H. RAMBO
                                                 United States District Judge

Dated: May 6, 2019




                                          8
